Scott, J. (concurring).
I agree that this judgment must be reversed. It was admitted on the record that the canal-boat was seaworthy when chartered. It is not disputed that, while in defendant’s possession, she had one of her planks stove in, and leaked so badly that she could not be used without repair. The law casts upon the defendant, a bailee for hire, the burden of showing how the injury occurred, and that it did not happen in consequence of any fault or negligence on his part. This burden he has failed to sustain. Prima facie, therefore, he is responsible for the injury and its immediate resultant consequences.
Judgment reversed and new trial ordered, with costs to appellant to abide event.